Citation Nr: 1548196	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-41 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from May 1979 to October 1979.  He also had service with the Army National Guard from May 1981 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2015, the Veteran testified at a hearing held at the RO in Montgomery, Alabama before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for head injury residuals which he contends occurred while operating a forklift during summer drill in May 1981 at Hunter Army Air Field.  He reported being knocked unconscious and suffering headaches and developing a cyst since the accident.

Although the Veteran clearly had Reserve service, there are no records currently associated with the claims folder that provide specific dates for when he served in periods of active duty training (ADT) and whether he received treatment for a head injury during such service.  In fact, a formal finding on the unavailability of the Veteran's service treatment records for the period May 1981 through May 2008 was made in a July 2009 VA Memorandum.

Although there is no official service department documentation, or any other objective evidence, to support the Veteran's claim, his DD Form 214 confirms his in-service duties as a lift and load equipment operator.  38 U.S.C.A. § 1154(a) (West 2014).  Also of record are lay statements from two individuals who served with him and who provide an account of his forklift injury during Annual Training at Hunter Army Air Field.  See lay statement from W.L. Williams, 1SG (Retired), dated July 28, 2009 and undated lay statement from R. Hughes, SFC (Retired).  The Board notes that the Veteran is competent to report observable symptoms or conditions, and to testify that he sustained a head injury.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, considering the unavailability of the reserve records and the consistency of the accounts of the accident (by the Veteran and others) the Board finds no reason to question the veracity of the lay statements.  Thus, a head injury during a period of active duty training is conceded.

Review of the record shows that in early 2008, the Veteran was seen for severe headache and "passing out."  He also had some stuttering speech, difficulty with balance, and elevated blood pressure.  The Veteran gave a history of headaches since a head injury in 1980 while working on a forklift.  Current radiological findings were consistent with cerebellar cyst, which the Veteran underwent surgery to have drained.  However a repeat CT scan showed a persisting left paracentral cerebellar vermis cyst and the Veteran reported that his stuttering speech and difficulty balance had worsened since the surgery.  He also complained of blurred vision, memory difficulty, vertigo, and continued headaches which interfere with his sleep.  See discharge summary from Emory University Hospital dated April 2, 2008; see also VA neurology consult and progress notes dated June 3, 2008, July 8, 2008, and August 22, 2008.  

In this case, there is no medical opinion of record that addresses whether or not the Veteran's cerebellar cyst and subsequent postoperative residuals are connected to his military service.  For this reason, the Board finds that VA examination would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board stresses that, because the Veteran is competent to report a head injury during service with residual symptoms since then (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses), the examiner must acknowledge and discuss his contention that his cerebellar cyst developed as a result of the head injury during service and that he has experienced continued problems since that time. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his head injury residuals including headaches and cerebellar cyst that are not already in the claims file.  

2.  Then, schedule the Veteran for a VA examination.  The claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., CT scans, MRIs), and the examiner should review the results of any testing prior to completing the report. 

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should provide an opinion whether the Veteran's previously diagnosed cerebellar cyst is at least as likely as not (a degree of probability of 50 percent or higher), related to his head injury during ADT in 1981 as opposed to some other pathology.  If the cerebellar cyst cannot be regarded as having had its onset during ADT in 1981, the examiner should explicitly indicate so.

In providing an opinion, the examiner should discuss the medically known or theoretical causes of cerebellar cysts in determining whether the Veteran's development of a cerebellar cyst would have resulted from his description of the in-service forklift injury in the early 1980s.  The examiner should remain mindful of the fact that the Veteran is competent to say he injured himself during service and had symptoms since that time, even if the injury is not actually documented in service treatment records, and that these assertions must be considered in formulating the requested opinion.  [Note: The Veteran's in service forklift accident has been conceded].

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  After the above actions are completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


